Citation Nr: 1333353	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  06-31 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  From May 4, 2005 to September 1, 2009, entitlement to an increased evaluation for service-connected left foot hallux valgus, status-post bunionectomy with residual arthritic changes and tiny subchondral cysts (left foot disability), currently evaluated as 20 percent disabling.

2.  From January 1, 2010 to July 6, 2010, entitlement to an increased evaluation for a service-connected left foot disability, currently evaluated as 20 percent disabling.

3.  From November 1, 2010 to October 1, 2012, entitlement to an increased evaluation for a service-connected left foot disability, currently evaluated as 20 percent disabling.

4.  On and after January 1, 2013, entitlement to an increased evaluation for a service-connected left foot disability, currently evaluated as 30 percent disabling.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1992 to May 1997.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) and July 2010, August 2011, and March 2013 Board remands.

In May 201, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This appeal consists entirely of documents in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in both electronic repositories.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to ensure that the Veteran is provided with due process.

In a March 2013 remand, the Board directed that the RO develop and adjudicate claims for increased evaluations for nerve impairment of the left lower extremity and post-operative scarring of the left foot.  The Board noted that those claims had been raised and not yet adjudicated, and were inextricably intertwined with the claim on appeal as the outcome would substantially affect the outcome of the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  In particular, the Board noted that any increased evaluations for the left lower extremity and left foot scars would affect the claim on appeal as the left foot disability was currently evaluated as 30% disabling and the amputation rule effectively limits the combined evaluation for the extremity to 40%.  See 38 C.F.R. § 4.68 (2013).  On remand, the RO developed the intertwined claims, however, the Veteran did not report for relevant examinations. The claims were thus denied in a July 2013 rating decision.  As further addressed below, however, the Board finds that it is not clear that the Veteran received notice of the scheduled examinations or of the denial of the claims based on his failure to report.  This is not a circumstance in which administrative regularity may be presumed.  See e.g., Kyhn v. Shinseki, --- F.3d ----, 2013 WL 1846562 (Fed. Cir. May 03, 2013) (noting that the Court improperly relied upon extra-record evidence to make a finding of fact regarding administrative regularity).  Because the claims remain intertwined and the Veteran has time remaining in the appeal period relevant to the July 2013 rating decision, the Board finds that this potential error must be remedied before the claim on appeal is adjudicated.  

Throughout the processing of this appeal, the Veteran's address was listed as a PO Box.  This includes a January 2013 VCAA letter to the Veteran from the RO addressing other unrelated claims, a March 2013 notice of the Board remand, an April 2013 letter from the AMC that notified the Veteran that it was processing the Board remand, and notice of the April 2013 SSOC issued by the AMC.  In a July 2013 memorandum from Veterans Evaluation Services to the RO, it was noted that the Veteran failed to report for his scheduled examinations for the intertwined issues.  The Veteran's address was listed as [redacted].  A July 2013 letter to the Veteran notified him that the appeal was back at the Board; that letter was sent to the PO Box.  Similarly, an August 2013 letter notifying the Veteran that the intertwined increased evaluation claims had been denied due to his failure to report was sent to the PO Box address.  An October 2013 letter to the Veteran providing VCAA notice for apparently unrelated claims was sent to the [redacted] address.  Additionally, although VBMS indicates the Veteran's address as [redacted], no correspondence is of record notifying VA of any address change.  Also not of record is any indication of returned mail.  

The letter notifying the Veteran of the examinations is not of record, so it is not clear which address it was sent to.  If the Veteran's proper address is [redacted], it does not appear that he has received notice that the inextricably intertwined claims were denied based on his failure to report.  Thus, the Board cannot conclude that he received notice of the examinations or that such lack of notice is non-prejudicial.  Remand is required to ascertain the Veteran's proper address, to determine if there was good cause for his failure to report, and/or provide another examination for the Veteran prior to readjudication of the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's correct address and document the steps taken for the claims file.  Following this action, provide notice to the Veteran for each of the above-noted documents that were sent to the wrong address by the RO or AMC.

2.  Thereafter, conduct any development that is necessary with regard to the claim on appeal and the intertwined issues.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include consideration of whether a new examination must be provided, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

